Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 1 of 25




     Joel A. Mullin, OSB #862533
     joel.mullin@stoel.com
     Stephen H. Galloway, OSB #093602
     stephen.galloway@stoel.com
     STOEL RIVES LLP
     760 SW Ninth Avenue, Suite 3000
     Portland, OR 97205
     (503) 224-3380

     Antony L. Ryan (pro hac vice to be filed)
     aryan@cravath.com
     Kevin J. Orsini (pro hac vice to be filed)
     korsini@cravath.com
     Brittany L. Sukiennik (pro hac vice to be filed)
     bsukiennik@cravath.com
     CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
     New York, NY 10019-7416
     (212) 474-1000

     Attorneys for Defendant


                                      UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                           PORTLAND DIVISION



      RAYMOND NORVELL, MIKE VALLEJO
      and DAVID SEGOVIA, individually and on
      behalf of others similarly situated,                   Case No.
                                               Plaintiffs,
                                                             ROBINHOOD MARKETS, INC.’S
                                 v.
                                                             NOTICE OF REMOVAL
      ROBINHOOD MARKETS, INC.,
                                              Defendant.

              Pursuant to 28 U.S.C. §§ 1332(a), (d), 1441, 1446 and 1453, Defendant

     Robinhood Markets, Inc. (“Defendant”) files this Notice of Removal to remove this




     109962461.1 0074496-00001
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 2 of 25




     putative class action, and all claims and causes of action therein, from the Circuit Court

     for the State of Oregon for Multnomah County, as follows:

              1.       On January 28, 2021, Plaintiff Raymond Norvell (“Norvell”) commenced

     the action entitled Raymond Norvell v. Robinhood Markets, Inc., Case No. 21-CV-03338,

     in the Circuit Court for the State of Oregon for Multnomah County. A true and correct

     copy of Plaintiff’s original putative class action complaint (the “Original Complaint”) is

     attached hereto as part of Exhibit A.

              2.       On March 1, 2021, Norvell filed in the Circuit Court for the State of

     Oregon for Multnomah County a First Amended Complaint (the “Operative Complaint”)

     including two additional named plaintiffs, Mike Vallejo and David Segovia, (together

     with Norvell, “Plaintiffs”). A true and correct copy of the Operative Complaint is

     attached hereto as part of Exhibit A.

              3.       In the Operative Complaint, Plaintiffs allege that Defendant

     “misrepresented the qualities and characteristics of its financial services . . . including

     misrepresentations by omission” to the Plaintiffs and members of the class. (Op. Compl.

     ¶ 11.) Plaintiffs allege that, as a result of Defendant’s purported conduct, Plaintiffs and

     members of the class “received financial services worth less than they would have been

     worth” absent the alleged misrepresentations, and would not have signed up for

     Defendant’s Gold service or traded with Defendant had they known “that Robinhood did

     not intend to honor . . . its advertisement of unlimited trades.” (Id.)

              4.       Pursuant to 28 U.S.C. § 1446(b), this notice of removal is being filed

     within thirty days of receipt by Defendant of a copy of the Original Complaint. This




                                                   -2-
     109962461.1 0074496-00001
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 3 of 25




     notice of removal is thus timely filed in accordance with 28 U.S.C. §§ 1446(b) and

     1453(b).

              5.       Defendant bases this notice of removal upon 28 U.S.C. § 1441(a), which

     permits defendants to remove any state court civil action over which the district courts of

     the United States have original jurisdiction.

              6.       This Court has original jurisdiction over the Operative Complaint pursuant

     to 28 U.S.C. § 1332(d)(2), because the matter in controversy is a putative class action in

     which a member of the putative class of plaintiffs is a citizen of a State different from the

     Defendant; the amount in controversy exceeds $5 million, exclusive of interest and costs;

     and the number of putative class members is 100 or more.

              7.       This action is a putative class action as defined in Federal Rule of Civil

     Procedure 23 and Oregon Rule of Civil Procedure 32. The Operative Complaint is titled

     “Class Action Complaint for Equitable Relief,” is purportedly brought on behalf of

     “others similarly situated,” and asserts alleged harm suffered by “plaintiffs and other

     class members.”

              8.       Diversity jurisdiction as defined in 28 U.S.C. § 1332(d) exists among the

     putative class of plaintiffs and the Defendant. Defendant is a corporation organized

     under the laws of Delaware, with its principal place of business located at 85 Willow

     Road, Menlo Park, California. Accordingly, Defendant is not a citizen of the State in

     which the action was originally filed (Oregon). At present, Defendant has more than

     50,000 customers residing in Oregon, and it advertises its products and services

     throughout Oregon. Accordingly, the putative class comprises 100 or more putative class

     members.



                                                   -3-
     109962461.1 0074496-00001
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 4 of 25




              9.       The matter in controversy exceeds $5 million, exclusive of interest and

     costs. Plaintiffs seek disbursements and injunctive relief pursuant to ORS 646.638

     prohibiting Defendant from “continuing the unlawful practices and false advertising

     giving rise to this class action.” (Op. Compl. ¶ 12.) The cost to Defendant of complying

     with this injunction in accordance with the sought relief would exceed $5 million. For

     example, if Defendant were required to allow “unlimited trades” (see id. ¶ 2), it would

     potentially cost Defendant over $1 billion in additional clearinghouse deposit

     requirements.

              10.      Additionally, the Operative Complaint states that “Plaintiffs and the other

     class members intend to request damages in an amended complaint.” (Op. Compl. ¶ 12.)

     The damages recoverable pursuant to ORS 646.638 are “actual damages or statutory

     damages of $200, whichever is greater.” ORS 646.638(1). As alleged in paragraph 8

     above, Robinhood has over 50,000 customers in Oregon. Therefore, the damages

     recoverable by the class exceed $10 million.

              11.      This Court also has original jurisdiction over the Operative Complaint

     pursuant to 28 U.S.C. § 1332(a), which applies where (1) the action is between “citizens

     of different States,” and (2) the amount in controversy exceeds $75,000. 1

              12.      First, there is complete diversity between the named Plaintiffs and the

     Defendant as defined in 28 U.S.C. § 1332(a)(1). Defendant is a corporation organized




          1
           To the extent Plaintiffs raise state law claims on behalf of a covered class involving
     a covered security, this Court further has original jurisdiction over this action pursuant to
     the Securities Litigation Uniform Standards Act (“SLUSA”), 15 U.S.C. §§ 77p(c) and
     78bb(f)(2).


                                                   -4-
     109962461.1 0074496-00001
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 5 of 25




     under the laws of Delaware, with its principal place of business located in California.

     Upon information and belief, the named Plaintiffs are all citizens of Oregon.

              13.      Second, the amount in controversy is in excess of $75,000 based on the

     attorney’s fees sought by the named Plaintiffs under ORS 646.638. While the Operative

     Complaint does not expressly define the putative class, it alleges claims against

     Defendant arising from Robinhood’s advertisements directed toward “plaintiffs and other

     Oregon customers.” (Op. Compl. ¶ 10.) Further, the Operative Complaint asserts a cause

     of action for unlawful trade practices under ORS 646.608 and 646.638, which is available

     only to Oregon residents. Defendant therefore understands the putative class in the

     Complaint to consist of citizens of Oregon. As alleged in paragraph 8 above, Defendant

     has more than 50,000 customers utilizing its products and services in Oregon. For an

     action of this size, seeking broad injunctive relief and damages, the Court may conclude

     that attorney’s fees will exceed $75,000.

              14.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

     pleadings and orders served upon Defendant in this case are attached hereto as Exhibit A.

              15.      Pursuant to 28 U.S.C. § 1446(d), Plaintiffs will be provided with written

     notice of the filing of this notice of removal.

              16.      Pursuant to 28 U.S.C. § 1446(d), a copy of this notice of removal will be

     filed with the Clerk of the Circuit Court for the State of Oregon for Multnomah County.

              WHEREFORE, Defendant Robinhood Markets, Inc. removes this action from the

     Circuit Court for the State of Oregon for Multnomah County to this Court.




                                                   -5-
     109962461.1 0074496-00001
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 6 of 25




      DATED: March 2, 2021.                 STOEL RIVES LLP

                                            /s/ Stephen H. Galloway
                                            JOEL A. MULLIN, OSB No. 862533
                                            joel.mullin@stoel.com
                                            STEPHEN H. GALLOWAY, OSB No.
                                            093602
                                            stephen.galloway@stoel.com
                                            Telephone: 503.224.3380


                                            CRAVATH, SWAINE & MOORE LLP

                                            ANTONY L. RYAN (pro hac vice to be filed)
                                            aryan@cravath.com
                                            KEVIN J. ORSINI (pro hac vice to be filed)
                                            korsini@cravath.com
                                            BRITTANY L. SUKIENNIK (pro hac vice to
                                            be filed)
                                            bsukiennik@cravath.com
                                            Telephone: 212.474.1000
                                            Attorneys for Defendant




                                      -6-
     109962461.1 0074496-00001
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 7 of 25



 1

 2

 3

 4


 5

 6

 7

 8

 9               IN THE CIRCUIT COURT FOR THE STATE OF OREGON

10                              FOR MULTNOMAH COUNTY
11

12

13   RAYMOND NORVELL                      Case No. 21CV03338
     individually and on behalf
14
     of others similarly situated         SUMMONS
15
                         Plaintiff
16

17
                  vs

18   ROBINHOOD MARKETS, INC.
19
                         Defendant
20

21

22

23   TO:   Robinhood Money, LLC dba Robinhood Markets, Inc.
24
           c/o registered agent Incorporating Services, LTD
           8130 SW Beaverton Hillsdale Hwy
25         Portland, Oregon 97225
26

27

28




     SUMMONS - Page 1 of 3

                                                                   EXHIBIT A
                                                                  Page 1 of 19
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 8 of 25



 1

 2                                 NOTICE TO DEFENDANT:
 3
                             READ THESE PAPERS CAREFULLY!
 4
            You must "appear" in this case or the other side will win automatically. To
 5

 6
     "appear" you must file with the court a legal document called a "motion" or "answer."

 7   The "motion" or "answer" must be given to the court clerk or administrator within
 8
     30 days along with the required filing fee. It must be in proper form and have proof
 9
     of service on the plaintiffs attorney or, if the plaintiff does not have an attorney,
10

11   proof of service on the plaintiff.

12           If you have questions, you should see an attorney immediately. If you need
13
     help in finding an attorney, you may contact the Oregon State Bar's Lawyer Referral
14
     Service online at www.oregonstatebar.org or by calling (503) 684-3763 (in the
15

16   Portland metropolitan area) or toll-free elsewhere in Oregon at (800) 452-7636.
17

18   February 3, 2021
19

20                                          /s/ Michael Fuller
                                            Michael Fuller, OSB No. 09357
21
                                            Lead Trial Attorney for Plaintiff
22                                          OlsenDaines
                                            US Bancorp Tower
23
                                            111 SW 5th Ave., Suite 3150
24                                          Portland, Oregon 97204
                                            michael@underdoglawyer.com
25                                          Direct 503-222-2000
26

27

28




     SUMMONS- Page 2 of 3
                                                                                 EXHIBIT A
                                                                                Page 2 of 19
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 9 of 25



 1

 2   STATE OF OREGON           )
                               ) ss:
 3
     County of Multnomah       )
 4
     I, the undersigned attorney of record for plaintiff, certify that the foregoing is an
 5   exact and complete copy of the original summons in the above-entitled cause.
 6

 7
     February 3, 2021
 8

 9

10                                          Is/ Michael Fuller
                                            Michael Fuller, OSB No. 09357
11
                                            Lead Trial Attorney for Plaintiff
12                                          Olsen Daines
                                            US Bancorp Tower
13                                          111 SW 5th Ave., Suite 3150
14
                                            Portland, Oregon 97204
                                            michael@underdoglawyer .com
15                                          Direct 503-222-2000
16

17
     TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are
18   hereby directed to serve a true copy of this summons, together with a true copy of
19
     the complaint mentioned therein, upon the individual(s) or other legal entity(ies) to
     whom or which this summons is directed, and to make your proof of service upon a
20   document which you shall attach hereto.
21
     February 3, 2021
22

23
                                            Is/ Michael Fuller
24
                                            Michael Fuller, OSB No. 09357
25                                          Lead Trial Attorney for Plaintiff
                                            Olsen Daines
26                                          US Bancorp Tower
27
                                            111 SW 5th Ave., Suite 3150
                                            Portland, Oregon 97204
28                                          michael@underdoglawver.com
                                            Direct 503-222-2000


     SUMMONS- Page 3 of 3
                                                                                 EXHIBIT A
                                                                                Page 3 of 19
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 10 of 25




         February 3, 2021


         Robinhood Markets, Inc.
         c/o Vladimir Tenev, Co-CEO
         c/o Baiju Bhatt, Co-CEO
         85 Willow Road
         Menlo Park, CA 94025


         RE     ORCP 32 Notice
                Raymond Norvell vs. Robinhood Markets, Inc.
                Case No. 21CV03338


         Please see the attached cause of action for unlawful trade practices. Please
         provide us the identity and contact information for each putative class
         member, notify each member that upon request you will make the approximate
         compensation and remedy the alleged wrong, and cease from engaging in the
         practices alleged to be violative of the rights of the members.

         Thank you.

         Sincerely,


         s/ Michael Fuller
         Partner

         Enclosure     Class Action Complaint


         cc            Robinhood Markets, Inc.
                       c/o registered agent Incorporating Services, LTD.
                       8130 SW Beaverton Hillsdale Hwy
                       Portland, Oregon 97225




                             US Bancorp Tower • 111 SW 5th Ave. • Suite 3150
                                 Portland, Oregon 97204 • 503-222-2000

                                                                               Page 1 of 1
                                                                                     EXHIBIT A
                                                                                    Page 4 of 19
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 11 of 25
                                      1/28/2021 10:28 AM
                                          21CV03338

 1

 2

 3
                 IN THE CIRCUIT COURT FOR THE STATE OF OREGON
 4
                                FOR MULTNOMAH COUNTY
 5

 6
                                                  Case No.
 7   RAYMOND NORVELL
     individually and on behalf                   CLASS ACTION
 8
     of others similarly situated                 COMPLAINT FOR
 9                                                EQUITABLE RELIEF
                         Plaintiff
10                                                Unlawful Trade Practices
11
                  vs
                                                  Jury Trial Requested
12   ROBINHOOD MARKETS, INC.                      Filing Fee Authority: ORS 21.135
                                                  Not Subject to Mandatory Arbitration
13
                         Defendant
14

15

16                                               1.

17                               FACTUAL ALLEGATIONS
18
           Robinhood is a California-based multi-billion-dollar financial semces
19
     corporation that advertises its mission to "provide everyone with access to the
20

21   financial markets, not just the wealthy."
22
           In June of 2016, Robinhood advertised to Mr. Norvell that he could use its
23
     services to make unlimited commission-free trades in stocks, ETFs, and options.
24
     Based on Robinhood's advertisement, Mr. Norvell later agreed to pay $5.00 per
25

26   month for Robinhood's Gold service, which he was told would "supercharge" his
27
     ability to invest in stocks. On January 25, 2021, Mr. Norvell relied on Robinhood's
28
     advertisement of unlimited trading to purchase stock in GameStop.



     CLASS ACTION COMPLAINT- Page 1 of 6
                                                                               EXHIBIT A
                                                                              Page 5 of 19
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 12 of 25



 1

 2         Unfortunately for Mr. Norvell and thousands of other Robinhood customers,
 3
     Robinhood misrepresented the characteristics of its services by limiting its
 4
     customers' ability to make unlimited trades. If Mr. Norvell had known that
 5

 6
     Robinhood did not intend to make good on its advertisements of unlimited trades, he

 7   would not have signed up for its $5.00 per month Gold service, and he would not
 8
     have used Robinhood to purchase stock in GameStop, which experienced a
 9
     significant ascertainable loss due to limits placed on Mr. Norvell's ability to trade
10

11   the stock by Robinhood on January 28, 2021.

12                                             2.
13
           The Circuit Court for the County of Multnomah in Oregon has jurisdiction
14
     because the behavior alleged in this complaint took place in and around Multnomah
15

16   County and because Mr. Norvell's claim arises under the Oregon Unlawful Trade
17
     Practices Act, ORS 646.638.
18
                                               3.
19

20
           This complaint's allegations are based on personal knowledge as to Mr.

21   Norvell's own behavior and are made on information and belief as to the behavior of
22
     others.
23
                                               4.
24

25         Mr. Norvell is a "person" as that term is defined at ORS 646.605(4) who used

26   Robinhood's services for personal investing.
27

28




     CLASS ACTION COMPLAINT- Page 2 of 6

                                                                                EXHIBIT A
                                                                               Page 6 of 19
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 13 of 25



 1

 2                                             5.
 3
           Robinhood does regular and sustained business in Oregon and its subsidiary
 4
     corporations are registered with the Oregon Secretary of State.
 5

 6                                             6.

 7         Robinhood is a "person" as that term is defined at ORS 646.605(4).
 8
                                               7.
 9
           Robinhood regularly advertised and sold financial services to Mr. Norvell and
10

11   other Oregon customers in the course of its business.

12                                             8.
13
           As alleged in this complaint, Robinhood misrepresented the qualities and
14
     characteristics of its financial services to Mr. Norvell and other class members,
15

16   including misrepresentations by omission. As a result, Mr. Norvell and other class
17
     members received financial services worth less than they would have been worth
18
     had Robinhood's representations (including misrepresentations by omission) about
19

20
     its financial services been accurate. Mr. Norvell and other class members would not

21   have signed up for Robinhood and would not have agreed to pay $5.00 per month for
22
     Robinhood's Gold service and would not have agreed to trade with Robinhood had
23
     they know that Robinhood did not intend to honor its advertisement of unlimited
24

25   trades. Robinhood's behavior as alleged in this complaint willfully and recklessly

26   violated ORS 646.608(1) (e), causing Mr. Norvell and other class members
27
     ascertainable losses.
28




     CLASS ACTION COMPLAINT- Page 3 of 6

                                                                                 EXHIBIT A
                                                                                Page 7 of 19
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 14 of 25



 1

 2                                               9.
 3
                                     CAUSE OF ACTION
 4
                                  Unlawful Trade Practices
 5

 6
           This claim is not a request for damages at this time, only equitable and

 7   injunctive relief. Mr. Norvell and the other class members intend to request damages
 8
     in an amended complaint. As alleged in this complaint, Robinhood's behavior
 9
     willfully and recklessly violated ORS 646.608, causing Mr. Norvell and other class
10

11   members ascertainable losses. Under ORS 646.638 Mr. Norvell requests fees, costs,

12   disbursements, an order requiring Robinhood to preserve all documents and
13
     information (and electronically stored information) pertaining to this case, and an
14
     injunction prohibiting Robinhood from continuing the unlawful practices and false
15

16   advertising giving rise to this class action.
17
                                                 10.
18
                                REQUEST FOR JURY TRIAL
19

20
           Mr. Norvell respectfully requests a trial by a jury.

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT- Page 4 of 6
                                                                               EXHIBIT A
                                                                              Page 8 of 19
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 15 of 25



 1

 2                                              11.
 3
                                  PRAYER FOR RELIEF
 4
           Mr. Norvell respectfully requests relief against Robinhood as sought above,
 5

 6
     and any other relief the Court may deem appropriate, and an order appointing class

 7   counsel and an order certifying this case as a class action. Mr. Norvell reserves his
 8
     right and may intend to amend this complaint to bring a claim against Robinhood
 9
     and its executives for punitive damages.
10

11
     January 28, 2021
12

13
                                            RESPECTFULLY FILED,
14
                                            s/ Michael Fuller
15
                                            Michael Fuller, OSB No. 09357
16                                          Lead Trial Attorney for Plaintiff
                                            OlsenDaines
17
                                            US Bancorp Tower
18                                          111 SW 5th Ave., Suite 3150
                                            Portland, Oregon 97204
19                                          michael@underdoglawyer .com
20
                                            Direct 503-222-2000

21
                                            Kelly Jones, OSB No. 074217
22
                                            Of Attorneys for Plaintiff
23                                          The Law Office of Kelly Jones
                                            kellydonovaniones@gmail.com
24

25

26

27

28




     CLASS ACTION COMPLAINT- Page 5 of 6
                                                                                 EXHIBIT A
                                                                                Page 9 of 19
Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 16 of 25



 1

 2                             CERTIFICATE OF SERVICE
 3
           I certify that I cause this document to be served on:
 4

 5         State of Oregon
 6
           c/o Oregon Department of Justice
           1162 Court St. NE
 7         Salem, Oregon 97301-4096
 8

 9   January 28, 2021
10

11                                          /s/ Michael Fuller
                                            Michael Fuller, OSB No. 09357
12                                          Lead Attorney for Plaintiff
13
                                            OlsenDaines
                                            US Bancorp Tower
14                                          111 SW 5th Ave., Suite 3150
                                            Portland, Oregon 97204
15
                                            michael@underdoglawyer.com
16                                          Direct 503-222-2000
17

18

19

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT- Page 6 of 6
                                                                          EXHIBIT A
                                                                        Page 10 of 19
 Case 1:21-cv-21453-CMA Document3/1/2021
                                 1 Entered  on AM
                                         11:51 FLSD Docket 03/02/2021 Page 17 of 25
                                    21CV03338

1

2

3

4

5

6                IN THE CIRCUIT COURT FOR THE STATE OF OREGON

7                               FOR MULTNOMAH COUNTY
8

9

10                                                Case No. 21CV03338
11
     RAYMOND NORVELL
     MIKE VALLEJO                                 CLASS ACTION
12   DAVID SEGOVIA                                COMPLAINT FOR
     individually and on behalf                   EQUITABLE RELIEF
13
     of others similarly situated
14                                                FIRST AMENDED
                         Plaintiffs
15                                                Unlawful Trade Practices
16
                  vs
                                                  Jury Trial Requested
17   ROBINHOOD MARKETS, INC.                      Filing Fee Authority: ORS 21.135
                                                  Not Subject to Mandatory Arbitration
18
                         Defendant
19

20

21                                               1.

22                               FACTUAL ALLEGATIONS
23
           Robinhood is a California-based multi-billion-dollar financial services
24
     corporation that advertises its mission to “provide everyone with access to the
25

26   financial markets, not just the wealthy.”

27

28




     CLASS ACTION COMPLAINT – Page 1 of 9
                                                                               EXHIBIT A
                                                                             Page 11 of 19
 Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 18 of 25


1

2                                              2.
3
           In June of 2016, Robinhood advertised to Mr. Norvell that he could use its
4
     services to make unlimited commission-free trades in stocks, ETFs, and options.
5

6    Based on Robinhood’s advertisement, Mr. Norvell later agreed to pay $5.00 per

7    month for Robinhood’s Gold service, which he was told would “supercharge” his
8
     ability to invest in stocks. On January 25, 2021, Mr. Norvell relied on Robinhood’s
9
     advertisement of unlimited trading to purchase stock in GameStop using
10

11   Robinhood’s Gold service. Unfortunately for Mr. Norvell and thousands of other

12   Robinhood Gold service customers, Robinhood misrepresented the characteristics of
13
     its Gold service by limiting its customers’ ability to make unlimited trades. If Mr.
14
     Norvell had known that Robinhood did not intend to make good on its
15

16   advertisements of unlimited trades, he would not have signed up for its $5.00 per

17
     month Gold service, and he would not have used Robinhood to purchase stock in
18
     GameStop, which experienced a significant loss due to limits placed on Mr. Norvell’s
19

20
     ability to trade the stock by Robinhood on January 28, 2021.

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT – Page 2 of 9
                                                                              EXHIBIT A
                                                                            Page 12 of 19
 Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 19 of 25


1

2                                                3.
3
           In June of 2016, Robinhood advertised to Mr. Vallejo that he could use its
4
     services to make unlimited commission-free trades in stocks, ETFs, and options.
5

6    Based on Robinhood’s advertisement, Mr. Vallejo later agreed to pay $5.00 per month

7    for Robinhood’s Gold service, which he was told would “supercharge” his ability to
8
     invest in stocks. On January 13, 2021, Mr. Vallejo relied on Robinhood’s
9
     advertisement of unlimited trading to purchase stock in GameStop using
10

11   Robinhood’s Gold service. Unfortunately for Mr. Vallejo and thousands of other

12   Robinhood Gold service customers, Robinhood misrepresented the characteristics of
13
     its Gold service by limiting its customers’ ability to make unlimited trades. If Mr.
14
     Vallejo had known that Robinhood did not intend to make good on its advertisements
15

16   of unlimited trades, he would not have signed up for its $5.00 per month Gold service,

17
     and he would not have used Robinhood to purchase stock in GameStop, which
18
     experienced a significant loss due to limits placed on Mr. Vallejo’s ability to trade the
19

20
     stock by Robinhood on January 28, 2021.

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT – Page 3 of 9
                                                                                  EXHIBIT A
                                                                                Page 13 of 19
 Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 20 of 25


1

2                                              4.
3
           In January of 2021, Robinhood advertised to Mr. Segovia that he could use its
4
     services to make unlimited commission-free trades in stocks, ETFs, and options.
5

6    Based on Robinhood’s advertisement, Mr. Segovia later agreed to pay $5.00 per

7    month for Robinhood’s Gold service, which he was told would “supercharge” his
8
     ability to invest in stocks. On January 27, 2021, Mr. Segovia relied on Robinhood’s
9
     advertisement of unlimited trading to purchase stock in GameStop using
10

11   Robinhood’s Gold service. Unfortunately for Mr. Segovia and thousands of other

12   Robinhood Gold service customers, Robinhood misrepresented the characteristics of
13
     its Gold service by limiting its customers’ ability to make unlimited trades. If Mr.
14
     Segovia had known that Robinhood did not intend to make good on its
15

16   advertisements of unlimited trades, he would not have signed up for its $5.00 per

17
     month Gold service, and he would not have used Robinhood to purchase stock in
18
     GameStop, which experienced a significant loss due to limits placed on Mr. Segovia’s
19

20
     ability to trade the stock by Robinhood on January 28, 2021.

21                                             5.
22
           The Circuit Court for the County of Multnomah in Oregon has jurisdiction
23
     because the behavior alleged in this complaint took place in and around Multnomah
24

25   County and because plaintiffs’ claim arises under the Oregon Unlawful Trade

26   Practices Act, ORS 646.638.
27

28




     CLASS ACTION COMPLAINT – Page 4 of 9
                                                                              EXHIBIT A
                                                                            Page 14 of 19
 Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 21 of 25


1

2                                              6.
3
            This complaint’s allegations are based on personal knowledge as to plaintiffs’
4
     own behavior and are made on information and belief as to the behavior of others.
5

6                                              7.

7           Plaintiffs are “persons” as that term is defined at ORS 646.605(4) who used
8
     Robinhood’s services for personal investing.
9
                                               8.
10

11          Robinhood does regular and sustained business in Oregon and its subsidiary

12   corporations are registered with the Oregon Secretary of State.
13
                                               9.
14
            Robinhood is a “person” as that term is defined at ORS 646.605(4).
15

16                                             10.

17
            Robinhood regularly advertised and sold financial services, including its Gold
18
     service for $5.00 per month, to plaintiffs and other Oregon customers in the course
19

20
     of its business.

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT – Page 5 of 9
                                                                               EXHIBIT A
                                                                             Page 15 of 19
 Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 22 of 25


1

2                                               11.
3
           As alleged in this complaint, Robinhood misrepresented the qualities and
4
     characteristics of its financial services and its Gold service to plaintiffs and other
5

6    class members who paid $5.00 per month for Robinhood’s Gold service, including

7    misrepresentations by omission. As a result, plaintiffs and other class members
8
     received financial services worth less than they would have been worth had
9
     Robinhood’s representations (including misrepresentations by omission) about its
10

11   financial services been accurate, and suffered an ascertainable loss of $5.00 per

12   month for Gold service they never would have paid and lost had they known that
13
     Robinhood would not offer unlimited trades. Plaintiffs and other class members
14
     would not have signed up for Robinhood and would not have agreed to pay $5.00 per
15

16   month for Robinhood’s Gold service and would not have agreed to trade with

17
     Robinhood had they know that Robinhood did not intend to honor or otherwise knew
18
     it would be unable to honor its advertisement of unlimited trades. Robinhood’s
19

20
     behavior as alleged in this complaint willfully and recklessly violated ORS

21   646.608(1) (e), causing plaintiffs and other class members ascertainable losses.
22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT – Page 6 of 9
                                                                               EXHIBIT A
                                                                             Page 16 of 19
 Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 23 of 25


1

2                                                12.
3
                                     CAUSE OF ACTION
4
                                  Unlawful Trade Practices
5

6
           This claim is not a request for damages at this time, only equitable and

7    injunctive relief. Plaintiffs and the other class members intend to request damages
8
     in an amended complaint. As alleged in this complaint, Robinhood’s behavior
9
     willfully and recklessly violated ORS 646.608, causing plaintiffs and other class
10

11   members ascertainable losses. Under ORS 646.638 plaintiffs request attorney fees,

12   costs, disbursements, an order requiring Robinhood to preserve all documents and
13
     information (and electronically stored information) pertaining to this case, and an
14
     injunction prohibiting Robinhood from continuing the unlawful practices and false
15

16   advertising giving rise to this class action.

17                                               13.
18
                                REQUEST FOR JURY TRIAL
19
           Plaintiffs respectfully request a trial by a jury.
20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT – Page 7 of 9
                                                                             EXHIBIT A
                                                                           Page 17 of 19
 Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 24 of 25


1

2                                              14.
3
                                  PRAYER FOR RELIEF
4
           Plaintiffs respectfully request relief against Robinhood as sought above, and
5

6
     any other relief the Court may deem appropriate, and an order appointing interim

7    class counsel and an order certifying this case as a class action. Plaintiffs reserve
8
     their right and may intend to amend this complaint to bring a claim against
9
     Robinhood for punitive damages.
10

11
     March 1, 2021
12

13
                                            RESPECTFULLY FILED,
14
                                            s/ Michael Fuller
15
                                            Michael Fuller, OSB No. 09357
16                                          Lead Trial Attorney for Plaintiffs
                                            OlsenDaines
17                                          US Bancorp Tower
18
                                            111 SW 5th Ave., Suite 3150
                                            Portland, Oregon 97204
19                                          michael@underdoglawyer.com
                                            Direct 503-222-2000
20

21
                                            Kelly Jones, OSB No. 074217
22                                          Of Attorneys for Plaintiffs
23                                          The Law Office of Kelly Jones
                                            kellydonovanjones@gmail.com
24

25

26

27

28




     CLASS ACTION COMPLAINT – Page 8 of 9
                                                                               EXHIBIT A
                                                                             Page 18 of 19
 Case 1:21-cv-21453-CMA Document 1 Entered on FLSD Docket 03/02/2021 Page 25 of 25


1

2                             CERTIFICATE OF SERVICE
3
          I certify that I cause this document to be served on:
4

5         State of Oregon
6
          c/o Oregon Department of Justice
          1162 Court St. NE
7         Salem, Oregon 97301-4096
8

9    March 1, 2021

10

11
                                           /s/ Michael Fuller
                                           Michael Fuller, OSB No. 09357
12                                         Lead Attorney for Plaintiff
                                           OlsenDaines
13
                                           US Bancorp Tower
14                                         111 SW 5th Ave., Suite 3150
                                           Portland, Oregon 97204
15
                                           michael@underdoglawyer.com
16                                         Direct 503-222-2000

17

18

19

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT – Page 9 of 9
                                                                        EXHIBIT A
                                                                      Page 19 of 19
